Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 1 of 8ELECTRONICALLY
                                                                     PageID 5    FILED
                                                                                          2019 Apr 19 6:11 PM
                                                                                           CLERK OF COURT
          IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
______________________________________________________________________________

MARTHA L. STUCKEY


           Plaintiff,
                                                                Docket No. ______
vs.                                                             Division _______

TERRY DEWAYNE FRAZIER;
and KTI, LLC.                                                   JURY DEMANDED

      Defendants.
______________________________________________________________________________

                                  COMPLAINT
______________________________________________________________________________

           COME NOW Plaintiff, Martha L. Stuckey, by and through counsel, hereby file this

Complaint against Defendants, Terry Dewayne Frazier and KTI, LLC, for personal injuries and

damages, and states as follows:

                                               PARTIES

      1.      Plaintiff, Martha L. Stuckey (“Plaintiff”), is an adult resident of Shelby County,

              Tennessee.

      2.      Defendant, Terry Dewayne Frazier (“Defendant Frazier”), is an adult resident of

              Crittenden County, Arkansas, residing specifically and may be served at 517

              Highland Drive, West Memphis, Arkansas 72301.

      3.      Upon information and belief, Defendant KTI, LLC (“Defendant KTI”) is a Limited

              Liability Company formed in Arkansas with its principal place of business in

              Arkansas. Defendant KTI may be served with process via its registered agent:

                        Richard Kirkman,
                        I-55 NE Service Rd,
                        Marion, AR, 72364.


                                                   1
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 2 of 8                 PageID 6


                                  JURISDICTION AND VENUE

  4.    This cause of action arises in tort out of personal injuries and damages incurred as a

        result of a motor vehicle collision in Shelby County, Tennessee on or about February

        20, 2019.

  5.    The incident that forms the basis of this suit occurred in Shelby County, Tennessee;

        thus, venue is proper in this county.

  6.    The incident that forms the basis of this suit occurred on or about February 20, 2019;

        thus, this suit is timely filed.

  7.    This Court has in personam jurisdiction over the Defendants because the acts and

        omissions giving rise to this action were committed in whole or in part in the State of

        Tennessee against residents of the State of Tennessee.

  8.    This Court has subject matter jurisdiction over this matter pursuant to TENN. CODE

        ANN. § 16-10-101.

                                     STATEMENT OF FACTS

  9.    Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

        fully set forth herein.

  10.   On or about February 20, 2019, at approximately 11:45 AM, Plaintiff was operating a

        brown 2013 Hyundai Elantra, VIN No.: 5NPDH4AE0DH318172, traveling

        westbound on East Shelby Drive, near west of Pleasant Hill Road in Shelby County,

        Tennessee.

  11.   At said time and date, Defendant Frazier was also driving westbound on East Shelby

        Drive, near west of Pleasant Hill Road in Shelby County, Tennessee, operating a

        2012 white Freightliner Truck, VIN No.: 1FUJA6CK05LU11334 , license tag no.:

        K787685, KY in the lane adjacent to which Plaintiff was traveling.


                                                2
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 3 of 8                 PageID 7


  12.   Suddenly, and without warning, while Plaintiff was operating her vehicle, the

        vehicle operated by Defendant Frazier and owned by Defendant KTI at the

        aforementioned time and location attempted to merge into Plaintiff’s lane and

        violently struck the driver side of Plaintiff’s vehicle.

  13.   Upon information and belief, Plaintiff alleges that at all times described herein, on

        or about February 20, 2019, Defendant Frazier was operating the above-

        referenced vehicle as the agent, servant, and/or employee of Defendant KTI. Thus,

        Plaintiff relies upon §55-10-311 and §55-10-312 of the Tennessee Code

        Annotated and the doctrines of respondeat superior and agency, alleging that

        any negligence on the part of Defendant Frazier should be imputed to Defendant

        KTI.

  14.   At all times pertinent hereto, Plaintiff’s vehicle was being operated in a safe,

        cautious, and prudent manner, obeying all of the rules and regulations of the

        roadway, when Defendant Frazier’s negligence caused the collision with Plaintiff’s

        vehicle.

  15.   Plaintiff did not have an opportunity to avoid the collision and, as a direct and

        proximate result of the negligence, gross negligence, and/or recklessness of the

        Defendants, Plaintiff sustained personal injuries and other damages described herein.

                                     CAUSES OF ACTION

                                  COUNT I - NEGLIGENCE

  16.   Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

        fully set forth herein.

  17.   Plaintiff charges that Defendant Frazier operated his vehicle with negligent and/or

        reckless disregard for the safety of others, including Plaintiff.


                                               3
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 4 of 8                      PageID 8


  18.   Defendant Frazier owed a duty to Plaintiff and to the public to drive in a safe and

        reasonable manner under the circumstances.

  19.   Defendant Frazier is guilty of one, some, or all of the following acts and/or omissions

        of common law negligence, which were a direct and proximate cause of Plaintiff’s

        injuries and resulting damages and which acts of negligence should be imputed to

        Defendant KTI, to wit:

        a. Failing to use that degree of care and caution in the operation of his vehicle as

            was required of a reasonable and prudent person under the same or similar

            circumstances existing at the time and place of the aforementioned collision;

        b. Failing to maintain a safe lookout;

        c. Failing to devote full time and attention to the operation of his vehicle;

        d. Failing to see what was there to be seen;

        e. Driving in a reckless manner;

        f. Negligently driving too quickly for traffic conditions;

        g. Negligently colliding with a properly-travelling vehicle;

        h. Negligently failing to yield to Plaintiff

        i. Other acts and/or omissions to be shown at the trial of this cause.



                              COUNT II - NEGLIGENCE PER SE

  20.   Plaintiff re-alleges and incorporates the allegations in all preceding paragraphs as if

        fully set forth herein.

  21.   Defendant Frazier violated the following statutes of the State of Tennessee, which

        were in full force and effect at the time and place of the collision, and which acts of




                                              4
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 5 of 8                    PageID 9


           negligence should be imputed to Defendant KTI, constituting negligence per se, to

           wit:

        T.C.A. § 55-8-103     Required obedience to traffic laws

              It is unlawful and, unless otherwise declared in this chapter and chapter 10, parts
              1-5 of this title with respect to particular offenses, it is a Class C misdemeanor,
              for any person to do any act forbidden or fail to perform any act required in this
              chapter and chapter 10 of this title.


        T.C.A. § 55-8-136     Drivers to exercise due care


              (a) Notwithstanding any speed limit or zone in effect at the time or right of way
                  rules that may be applicable, every driver of a motor vehicle shall exercise due
                  care to avoid colliding with any other motor vehicle, either being driven or
                  legally parked, upon any roadway, or any road sign, guard rail or any fixed
                  object legally placed within or beside the roadway right of way, by operating
                  such motor vehicle at a safe speed, by maintaining a safe lookout, by keeping
                  such motor vehicle under proper control and by devoting full time and
                  attention to operating such motor vehicle, under the existing circumstances to
                  avoid endangering life, limb or property.


         T.C.A. § 55-10-202 Operating a vehicle contrary to law


            (a) It is unlawful for the owner, or any other person, employing or otherwise
                directing the driver of any vehicle to require or knowingly to permit the
                operation of such vehicle upon a highway in any manner contrary to law.
            (b) A violation of this section is a Class C misdemeanor.

        T.C.A. § 55-10-205 Reckless driving

              (a) Any person who drives any vehicle in willful or wanton disregard for the
                  safety of persons or property commits reckless driving.

  22.      Plaintiff charges and alleges that Defendant Frazier was in violation of the following

           City of Memphis Ordinances, which were in full force and effect at the time and place

           of the collision and which acts of negligence should be imputed to Defendant KTI,

           constituting negligence per se, to wit:



                                                 5
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 6 of 8                     PageID 10


   M.M.C. § 11-16-2       Duty to devote full time and attention to operating vehicle


          It shall be unlawful for a driver of a vehicle to fail to devote full time to the driving
          of said vehicle when such failure, under the then existing circumstances, endangers
          life, limb or property.


   M.M.C. § 11-16-3       Duty to drive at safe speed, maintain lookout, keep vehicle under
   control


          Notwithstanding any speed limit or zone in effect at the time, or right-of-way rules
          that may be applicable, every driver shall:


               (1) Operate his vehicle at a safe speed;
               (2) Maintain a safe lookout;
               (3) Use due care to keep his vehicle under control.

   M.M.C. § 11-16-44      Reckless driving


          Any person who drives any vehicle in a willful or wanton disregard for the safety
          of persons or property is guilty of reckless driving.


                       NEGLIGENT HIRING, SUPERVISION, AND TRAINING

  23. Plaintiff alleges, upon information and belief, that Defendant KTI knew, or in the

  exercise of due diligence and reasonable inquiry, should have known of Defendant Frazier’s

  propensity and proclivity to drive in an illegal, unlawful, negligent and/or reckless manor.

  24. Plaintiff alleges that Defendant KTI is guilty of the following acts and/or omissions

  of common law negligence, which were a direct and proximate cause of Plaintiff’s

  injuries and resulting damages, to wit:

         a.   Negligent training of Defendant Frazier ;
         b.   Negligent supervision of Defendant Frazier ;
         c.   Negligent hiring of Defendant Frazier ;
         d.   Other acts and/or omissions to be shown at the trial of this cause.




                                                6
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 7 of 8                       PageID 11


                               NEGLIGENT/RECKLESS ENTRUSTMENT

25.      Plaintiff alleges that Defendant KTI negligently and/or recklessly entrusted the subject

         commercial truck to Defendant Frazier on the date of the subject collision.

26.      As a result of the negligence and/or recklessness of Defendant Frazier while driving

         the vehicle entrusted to him by Defendant KTI, Plaintiff suffered serious and

         permanent injuries and damages.

27.      Defendant KTI is liable for all of the Plaintiff’s injuries and damages under the theory

         of negligent entrustment.

                                        INJURIES AND DAMAGES

  28.         Plaintiff re-alleges and incorporate the allegations in all preceding paragraphs as if

              fully set forth herein.

  29.         As a direct and proximate result of the above-described breaches of duties, violations

              of the common law, and state statutes by Defendants, Plaintiff has suffered injuries

              and damages, including but not limited to:

        (a)       serious and painful physical injuries,
        (b)       past, present, and future physical and emotional pain and suffering;
        (c)       past, present, and future mental anguish and emotional distress;
        (d)       temporary and permanent impairment and disability;
        (e)       have incurred reasonable and necessary medical expenses and will incur further
                  expenses in the future;
        (f)       certain other reasonable and necessary healthcare expenses, prescription expenses,
                  certain transportation expenses to and from healthcare providers, and other out-of-
                  pocket expenses, the nature and amount of which yet to be determined;
        (g)       loss of quality and enjoyment of the normal pleasures of life, past, present, and
                  future;
        (h)       inconvenience;
        (i)       past, present, and future lost wages;
        (j)       loss of future earning capacity; and
        (k)       other damages to be proven at trial.




                                                   7
Case 2:19-cv-02300-JTF-dkv Document 1-1 Filed 05/10/19 Page 8 of 8                    PageID 12


                                      PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request the

following relief:

   30.     For a judgment against the Defendants for damages, to be determined by the jury, in

           the amount of $500,000.00 to compensate Plaintiff for all injuries and damages she

           suffered as result of the Defendants’ actions.

   31.     For all general and special damages caused by the herein alleged conduct of

           Defendants;

   32.     Post-judgment interest; and

   33.     For all other relief to which Plaintiff may be entitled under Tennessee law.

   34.     Plaintiff respectfully pray for damages as they may appear on the trial of this cause,

           reserving the right to amend this pleading to conform to the facts as they may

           develop, for cost and interest, and for all other general relief as the Court and jury

           deem just.

                                                     Respectfully submitted,

                                                     REAVES LAW FIRM, PLLC




                                                     ________________________________
                                                     Robert Gatewood, Esq. (TN#24435)
                                                     Lan Chen, Esq. (TN #036756)
                                                     Attorneys for Plaintiff
                                                     4466 Elvis Presley Blvd., Suite 310
                                                     Memphis, Tennessee 38116
                                                     P: 901-417-7166
                                                     F: 901-328-1352
                                                     Robert.Gatewood@beyourvoice.com
                                                     Lan.chen@beyourvoice.com




                                                 8
